Case: 21-30059     Document: 00516170617         Page: 1     Date Filed: 01/18/2022




              United States Court of Appeals
                   for the Fifth Circuit                              United States Court of Appeals
                                                                               Fifth Circuit

                                                                             FILED
                                                                      January 18, 2022
                                  No. 21-30059
                                                                        Lyle W. Cayce
                                Summary Calendar                             Clerk


   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Quinetta Grant,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                     for the Western District of Louisiana
                           USDC No. 3:16-CR-172-1


   Before Wiener, Dennis, and Haynes, Circuit Judges.
   Per Curiam:*
          Quinetta Grant appeals the denial of her motion for compassionate
   release under the First Step Act. See 18 U.S.C. § 3582(c)(1)(A)(i). The
   district court denied Grant’s motion without the benefit of intervening Fifth
   Circuit authority. Therefore, we VACATE the district court’s order and


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-30059     Document: 00516170617         Page: 2   Date Filed: 01/18/2022




                                  No. 21-30059


   REMAND for further consideration in light of United States v. Shkambi, 993
   F.3d 388 (5th Cir. 2021).




                                       2